DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Courtney J. Miller on 2/17/2021.
The application has been amended as follows: 
In claim 1, line 5, after “of the” please insert --powdered--.
In claim 1, line 7, after “fused” please insert --powdered--.
In claim 1, in the fifth to last line, after “of the” please insert --powdered--.
	In claim 1, in the fourth to last line, after “series of” please insert --immediately--.
In claim 1, in the third to last line, after “fused” please insert --powdered--.
	In claim 1, last line, after “from the” please delete “completed build” and insert --complete part or component--.
	In claim 6, line 2, after “from that” please delete “achievable through” and insert --of--.
	In claim 6, line 2, after “linear hatching” please insert --.-- and delete “for metal alloys.”
	In claim 7, line 6, after “incrementally” please insert --in--.
	In claim 7, line 7, after “powdered material” please insert --to fuse a portion of the powdered material in the first layer--.
	In claim 7, in the fifth to last line, after ”incrementally” please insert –in--.

	In claim 7, last line, after “from the” please delete “completed build” and insert --complete part or component--.
	In claim 8, line 3, after “of the” please insert --powdered--.
	In claim 14, lines 2-3, after “7500 Hz” please insert --.-- and delete “and wherein the smallest portion of each oscillation in the oscillating beam path is 45 µm.”.
	In claim 15, line 6, after “incrementally” please insert --in--.
In claim 15, line 7, after “powdered material” please insert --to fuse a portion of the powdered material in the first layer--.
	In claim 15, in the fifth to last line, after “incrementally” please insert --in--.
	In claim 15, in the fourth to last line, after “powdered material” please insert --to fuse a portion of the powdered material in the second layer--.
	In claim 15, last line, after “from the” please delete “completed build” and insert --complete part or component--.
	In claim 16, last line, after “of the” please insert --powdered--.
	In claim 19, line 1, after “process of claim” please delete “17” and insert --15--.
	In claim 20, lines 2-3, after “7500 Hz” please insert --.-- and delete “and wherein the smallest portion of each oscillation in the oscillating beam path is 45 µm.”.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7, and 15, the prior art fails to teach or adequately suggest the additive manufacturing processes as claimed. 

Motog does not explicitly teach removing any unfused material from the completed build. However, Applicant’s admitted prior art, (instant PG-Pub [0004]-[0005]) teaches that in the same field of endeavor, it is conventional to remove loose, unfused powder material during post processing in laser powder bed fusion processes. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have removed any loose unfused powder from the completed part in the method of Motog, as taught by Applicant’s admitted prior art.
However, while Motog teaches wherein the laser path may be wave/loop-shaped or circular ([0008]-[0009], [0014], [0028], Fig. 3), Motog fails to dislose or fairly suggest creating a series of immediately curvilinear or partially overlapping curvilinear hatches, as required by steps (b) and (d) in each of the instant claims 1, 7, and 15. Thus, claims 1, 7 and 15 are distinct over the teachings of the prior art. Claims 2-6, claims 8-14, and claims 16-20 further limit the subject matter of claim 1, claim 7, and claim 15, respectively, and are thereby also distinct over the teachings of the prior art.

Terminal Disclaimer
The terminal disclaimer filed on 1/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/841,579 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANTHONY M LIANG/Examiner, Art Unit 1734